DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Response to Amendment
This Office action is in response to the reply filed on December 27, 2021 and to the applicant interview summary filed on January 25, 2022.
Receipt and entry of the replacement drawings, the amendments to the specification, and the amendments to the claims filed on December 27, 2021 are acknowledged.
Claims 1 and 3 through 6 are pending, all as amended, directly and/or indirectly, whereas claim 8 remains withdrawn as noted in greater detail below. 
 Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are generally not persuasive. 

In response to applicant’s arguments relating to the purported patentability of the amended claims over the previously applied Flinner et al. reference, the examiner hereby notes that applicant’s arguments firstly fail to take into consideration the indefiniteness issues introduced into the claims by the amendments to the claims (as explained in greater detail below, in the corresponding rejections of the claims), and also fail to broadly interpret both the pending claims as required for pending claims during examination. In particular, it is also noted that the added limitations relating to “a space configured to” in base claim 1 and all claims depending therefrom fails to recite any limiting structural elements in the apparatus claim but rather appears to attempt to specify that a void or hole or space is somehow configured (without any corresponding structure) for a particular purpose. At best, these limitations merely correspond to intended use limitations for an empty space and cannot be relied upon for patentability over the applied prior art.  
Applicant’s interview summary filed on January 25, 2022 has been reviewed and is acceptable.  
Election/Restriction
Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species or the embodiment characterized by a device having a cooling surface facing away from the bottle and a , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.
Drawings
The replacement drawings for various ones of the figures were received on December 27, 2021.  These drawings are acceptable (at least for examination purposes), although objections remain (see details below).
Upon careful reconsideration, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both a container and a space for containing a bottle (see at least the amendments to the paragraph [0016] of the specification as filed on December 27, 2021 and the replacement drawing for Figure 7, also as filed on December 27, 2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amended disclosure is objected to because of the following informalities: paragraph [0016] of the specification has been amended so that reference character 101 now refers to both a container and a space. This is not acceptable as per 37 CFR 1.84(p)(4). See above section related to objections to the drawings. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, claim 2 as amended to recite “a coolant configured to cool (emphasis added) the heat generating surface of the Peltier device” does not have support in the originally filed disclosure. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claims are still narrative and indefinite, and written in a run-on fashion, thus failing to conform with current U.S. practice. Applicant’s amendments have introduced additional indefiniteness issues into the claims.
First and foremost, as amended, base claim 1 now newly recites, in the preamble of the claim, an inventive bottle storage “inside of which is a space configured to receive a bottle at a position in the space and configured to receive components of the bottle storage at positions different from the position configured to receive the bottle” configured to receive components of the bottle storage”. It is not entirely clear whether the limitations beginning with “and configured to receive components of the bottle storage a positions different from the position configured to receive the bottle” are 
There is now insufficient antecedent basis in the claims for the newly added limitations “the space within the bottle storage” [claim 1, line 6; claim 1, line 11; claim 1, line 16; claim 1, line 22], “the position configured to receive the bottle” [claim 1, line 3], “the position in the space within the bottle storage configured to receive the bottle” [claim 1, lines 7-8; claim 5, lines 3-4; claim 5, lines 7-8], “the position in the space configured to receive the bottle” [claim 1, lines 12-13; claim 1, line 14; claim 1, lines 17-18; claim 1, lines 19-20; claim 6, lines 6-7], and “the position in the space within the bottle storage configured to receive the bottle when the position in the bottle storage receives the bottle” [claim 3, lines 3-4]. Note that there would be proper antecedent basis in the claims for the limitation “in the space configured to receive the bottle” and/or the limitation “at said position in said space” or similar, as appropriate.  Also note that base claim 1 early on recites a space configured to receive a bottle but does not per se recite a position configured to receive a bottle as now recited by some of the newly added limitations that follow. 

The newly added limitations “a coolant configured to cool the heat generating surface of the Peltier device, wherein the coolant is set in the space within the bottle storage” [claim 1, lines 21-22] are not clear as written, thus rendering indefinite the metes and bounds of protection sought by the claim and any claims depending therefrom.
While claim 3 has been amended to try to clarify that the bottle is not necessarily part of the recited inventive bottle storage apparatus, claims 5 and 6 are still written in a manner such that it is not at all clear whether the bottle is or is not necessarily part of the inventive bottle storage apparatus. 
Any claim not specifically mentioned above is at least rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinner et al. (US 2006/0053805 A1).
Flinner et al. discloses a bottle storage (i.e., including the entire inventive device and all of the space occupied by the same and/or surrounded by the same as shown in the various Figures) essentially as claimed, including, for example, with respect to claim 1 of the instant application as amended: a space inside of the bottle storage “configured to” receive a bottle 11 at a position in the space (i.e., at a position within container 7 or more specifically within recess 12 as shown in Fig. 1) as well as the bottle storage being further specifically configured to receive all remaining components of the bottle storage at other positions within the space (i.e., as also shown in Fig. 1); a cooling-warming apparatus surrounding the position/space for containing the bottle 11 in the container 7 as shown in Figure 1 (and thus set in the space for containing the bottle 11); a device (i.e., Peltier device) having a cooling surface or heat sink 3 facing the bottle 11 at least partly surrounding the position in space configured to receive the bottle 11 and also 
With regard to claim 3 of the instant application, Flinner et al. further discloses a temperature sensor 25 that measures the temperature of the bottle 11 (i.e., by generally measuring the temperature at the outer surface of the bottle 11 as shown in Figure 1) at the position in the space within the bottle storage configured to receive the bottle 11 when the bottle is received in the same, wherein the controller (i.e., control circuit 24) controls the current flowing to the Peltier device to cool the cooling surface or heat sink 3 in accordance with the measured temperature (i.e., see paragraph [0034]). 
With regard to claim 4 of the instant application, Flinner et al. discloses a plurality of devices (i.e., a plurality of source-sink pairs; see paragraph [0028]), wherein the 
The reference thus reads on the claims.
Allowable Subject Matter
As best can be understood in view of the indefiniteness of the claims, claims 5 and 6 would be allowable if rewritten, without patentably significant broadening, to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a bottle storage including all of the structural features as recited in base claim 1 plus also including a remaining amount sensor that detects a remaining amount of the contents of the bottle plus the controller control features as recited in dependent claim 5 (and in dependent claim 6 depending from claim 5).
Conclusion
The additional prior and related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763